Name: 2007/716/EC: Commission Decision of 30 October 2007 laying down transitional measures for structural requirements of certain establishments in the meat and milk sectors in Bulgaria provided for in Regulations (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council (notified under document number C(2007) 5238) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  agri-foodstuffs;  Europe;  health;  European Union law
 Date Published: 2007-11-07

 7.11.2007 EN Official Journal of the European Union L 289/14 COMMISSION DECISION of 30 October 2007 laying down transitional measures for structural requirements of certain establishments in the meat and milk sectors in Bulgaria provided for in Regulations (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council (notified under document number C(2007) 5238) (Text with EEA relevance) (2007/716/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2007/31/EC (2) lays down transitional measures as regards the dispatch from Bulgaria to other Member States of certain products of the meat and milk sectors, covered by Annex III to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3). Those products are to be dispatched from Bulgaria only if obtained in a processing establishment listed in the Annex to Decision 2007/31/EC. (2) The Food and Veterinary Office (FVO) carried out a mission in Bulgaria from 22 to 27 April 2007 with a view to assessing the situation of the processing establishments. The Bulgarian authorities have demonstrated that they now have the capacity and capability to evaluate establishments correctly for approval for intra-Community trade and have solved the former problems of controls. Decision 2007/31/EC should therefore be repealed. (3) Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (4) and Regulation (EC) No 853/2004 provide for certain structural requirements for establishments falling within the scope of those Regulations. (4) In Bulgaria certain establishments in the meat and milk sectors need more time to comply with the relevant structural requirements of Regulations (EC) No 852/2004 and (EC) No 853/2004. Accordingly the structural requirements laid down in Regulation (EC) No 852/2004, Annex II, Chapter II and in Regulation (EC) No 853/2004, Annex III, Section I, Chapters II and III, Section II, Chapters II and III, and Section V, Chapter I, should not apply to establishments listed in the Annex to this Decision until 31 December 2009, subject to certain conditions. (5) As long as those establishments are in transition, products originating from those establishments should only be placed on the domestic market or used for further processing in Bulgarian establishments in transition. For the purposes of checking that the products produced in those establishments are traded and placed only on the national market the products should bear a different health or identification mark from that provided for in Article 5 of Regulation (EC) No 853/2004 and that mark should be communicated to the other Member States. (6) Bulgaria should ensure gradual compliance with the relevant structural requirements in accordance with an upgrading plan, approved by the competent national veterinary authority, for each of those establishments. The plan should include a list of all shortcomings and the planned date of their correction. Bulgaria should ensure that only those establishments which fully comply with these requirements by 31 December 2009 may continue to operate. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The structural requirements laid down in Regulation (EC) No 852/2004, Annex II, Chapter II and in Regulation (EC) No 853/2004, Annex III, Section I, Chapters II and III, Section II, Chapters II and III, and Section V, Chapter I, shall not apply to establishments listed in the Annex to this Decision until 31 December 2009. Article 2 1. The following products shall only be placed on the domestic market or used for further processing in establishments listed in the Annex: (a) products originating from establishments listed in the Annex; (b) products originating from integrated meat and milk establishments part of which is listed in the Annex. 2. The products referred to in paragraph 1 shall bear a different health or identification mark from that provided for in Article 5 of Regulation (EC) No 853/2004. 3. Bulgaria shall communicate the health or identification marks used for the products referred to in paragraph 1 to the Commission, which shall forward the information to the other Member States. Article 3 Decision 2007/31/EC is repealed. Article 4 This Decision is addressed to the Member States. Done at Brussels, 30 October 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33, as corrected by OJ L 195, 2.6.2004, p. 12). (2) OJ L 8, 13.1.2007, p. 61. Decision as last amended by Decision 2007/586/EC (OJ L 220, 25.8.2007, p. 22). (3) OJ L 139, 30.4.2004, p. 55, as corrected by OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (4) OJ L 139, 30.4.2004, p. 1, as corrected by in OJ L 226, 25.6.2004, p. 3. ANNEX List of meat processing establishments No Veterinary No Name of establishment Town/street or village/region 1. BG 0101001 Melnichen kombinat Rila STH  AD gr. Blagoevgrad ul. V. Levski  56 2. BG 0101003 ET Saray-73-Georgi Belezhkov  gr. Razlog Promishlena zona Zapad  3. BG 0101009 ET Livela-Dimitar Andonov  s. Pokrovnik obl. Blagoevgrad 4. BG 0101010 ET Kostadin Hadzhimargaritov -KOM-H-Antoniy Hadzhimargaritov  gr. Petrich mestnost Byalata cheshma 5. BG 0201008 ET Sevikon  gr. Burgas ul. Knyaz Boris I  89A 6. BG 0201010 ET Dinadeks DN-76  gr. Burgas ul. Industrialna  1 7. BG 0201011 SD K § K-Atanasov i Enchev  gr. Burgas zh. k. Miladinovi bl. 57 vh. B 8. BG 0201014 ET Kristof  s. Banevo obl. Burgas 9. BG 0201019 ET Viatex-V. Slavov  gr. Sungurlare ul. Tundzha  7 10. BG 0201027 KEI DZHI  OOD s. Rusokastro obsht. Kameno 11. BG 0201030 ET GIDA  gr. Burgas kv. Lozovo  ul. Treti mart  15 12. BG 0201032 Hidropont-M  EOOD s. Debelt obl. Burgas 13. BG 0301013 EOOD Haiklas Treiding  s. Kamenar 14. BG 0301014 ET Valeria-94  s. Kamenar obl. Varna 15. BG 0301015 ET Ingiliz  s. Shkorpilovtsi obl. Varna 16. BG 0301017 ET ALEKS-83 Aleksandar Dimov  s. Lyuben Karavelovo obl. Varna 17. BG 0301018 ET Rekardi-Svetoslav Dobrev  gr. Dolni Chiflik Promishlena zona 18. BG 0401010 Bilyana  OOD s. B. Slivovo obsht. Svishtov 19. BG 0401012 Polikomers-SG  EOOD s. Shemshevo obsht. V. Tarnovo 20. BG 0401025 Elenski maystori  EOOD gr. Elena ul. Treti mart  15 21. BG 0501002 M. P. Manolov  OOD gr. Dunavtzi 22. BG 0601001 Ivagus  EOOD gr. Vratsa Krivodolsko shose 23. BG 0601014 ET M. M.  Milko Minov  s. Tarnak ovl. Vratsa 24. BG 0701001 Cheh  Yosif Novosad  OOD s. Sokolovo obsht. Drianovo 25. BG 0801001 BMV  OOD gr. Dobrich kv. Riltsi 26. BG 0801003 PE-EM  OOD s. Senokos obl. Dobrich 27. BG 0801007 Veliko  OOD s. Kozloduytsi obl. Dobrich 28. BG 0801008 Lovmiyt  EOOD gr. General Toshevo ul. Velko Angelov  38 29. BG 0801011 Miit  OOD s. Dropla obl. Dobrich 30. BG 0801025 ET Lung-Ivan Marinov  s. Rosenovo 31. BG 0901005 Baydano-Mladost 95  EOOD gr. Momchilgrad Promishlena zona 32. BG 0901005 Baydano-Komers  OOD gr. Momchilgrad Promishlena zona 33. BG 0901007 EOOD Baykal-1  gr. Kardzhali Zadbolnichen kvartal 29 34. BG 0901015 ET Shenel  Shaban Shaban  gr. Kardzhali kv. Prileptsi  35. BG 0901017 Musan  OOD s. Valkovich obsht. Dzhebel 36. BG 1001003 Evromiyt end milk  EOOD gr. Kocherinovo obsht. Kocherinovo 37. BG 1101006 Agrotel-2000  OOD gr. Apriltsi 38. BG 1101012 OOD Zyumbilski  gr. Troyan Industrialna zona 39. BG 1101014 Koop. Doverie  s. Lesidren obl. Loveshka 40. BG 1101017 Dobrevski-1  OOD s. Balgarski izvor 41. BG 1201006 Monti-Miyt  AD gr. Montana Nova promishlena zona 42. BG 1201007 Montkom  OOD gr. Berkovitsa ul. Kazanite  1 43. BG 1201010 MITI  OOD gr. Lom kv. Mladenovo ul. Voyvodina bahcha  44. BG 1201012 Petrov Sarbinov  OOD s. Borovtsi obsht. Berkovica 45. BG 1301010 Orion-2001  OOD s. Varvara obsht. Pazardzhik 46. BG 1501008 Evrones  OOD gr. Levski 47. BG 1501013 ET Velichko Ivanov-Venetsiya  s. Malchika obsht. Levski 48. BG 1501019 Intermes  OOD s. Tarnene 49. BG 1601007 ET Salvi-Vasil Salchev  s. Malak Chardak obl. Plovdiv 50. BG 1601014 Bratya Kartevi  OOD s. Benkovski obsht. Maritsa obl. Plovdiv 51. BG 1601015 Komso  OOD s. Tsalapitsa Severen stopanski dvor 52. BG 1601016 EOOD Karmes  gr. Plovdiv kv. Komatevo 53. BG 1601017 ET Vet  33 Gyokchen Rasim  gr. Asenovgrad mestnost Gorna voda  kv. Gorni Voden obl. Plovdiv 54. BG 1601018 REYA  OOD s. Manole 55. BG 1701001 Kolevi  OOD s. Kichenitsa obl. Razgrad 56. BG 1801008 Nikola Nikolov-95  EOOD gr. Ruse ul. Izgrev  10 57. BG 1801009 ET SELVEN  Stefan Stanchev  s. Ryahovo 58. BG 1801011 Svinekompleks Nikolovo  AD s. Nikolovo 59. BG 1801012 Svinekompleks Golyamo Vranovo-Invest  AD s. Golyamo Vranovo obl. Ruse 60. BG 1901002 Bartol  AD s. Sratsimir obl. Silistra 61. Ã G 1901003 Edrina  EOOD gr. Tutrakan ul. Silistra  52 62. BG 1901005 Dulo-ALFA  OOD gr. Dulovo ul. Dobrudzha  18 63. BG 1901009 ET LYUBMAKS  s. Nova Cherna  DZS 64. BG 2001001 Eko Asorti-05  EOOD s. Mechkarevo obl. Sliven 65. BG 2001008 Mesokombinat Enchevi i ko  OOD gr. Nova Zagora kv. Industrialen  66. BG 2001009 Promes  97  OOD s. Stoil voyvoda obl. Sliven 67. BG 2001015 Helikom  OOD s. Gergevets obl. Sliven 68. BG 2001017 VZHK-N. Zagora  EOOD gr. Nova Zagora m-st Chelindera 69. BG 2001020 Rodopa kom  OOD gr. Sliven ul. Samuilovsko shose  17 70. BG 2001021 ET Iva Kris-Stayko Ivanov  gr. Nova Zagora Kv. Industrialen 71. BG 2201001 ET Detelina-52  gr. Novi Iskar kv. Gnilyane ul. Shipka  1 72. BG 2301008 Aldagot  OOD gr. Kostinbrod ul. Lomsko shose  95 73. BG 2301009 ET Murgash 91-Tatyana Georgieva  gr. Svoge ul. Zhelensko shose 74. BG 2301010 ET Despina-9  gr. Kostinbrod ul. Aleksandar Stamboliiski  62A 75. BG 2401002 ET Kyuchukov-1-Petar Kyuchukov  gr. Stara Zagora 76. BG 2401011 Dimes 2000  OOD s. Han Asparuhovo obsht. Stara Zagora 77. BG 2501006 Parvi dolap  OOD s. Razboyna kv. 1 obsht. Targovishte 78. BG 2501009 Rodopa-2005  OOD gr. Targovishte 79. BG 2501014 Mesni produkti  OOD s. Zdravets obsht. Targovishte 80. BG 2601007 ET Kiki  gr. Harmanli Industrialna zona 81. BG 2701001 ET Plakidi-Kiril Kirilov  gr. V. Preslav mestnost Tunesets  82. BG 2701003 PHZH Bradars Komers  AD gr. Shumen Industrialna zona 83. BG 2701005 ET Zlatno runo-Dinyu Dimitrov  gr. Veliki Preslav Promishlena zona 84. BG 2701013 Rodopa Shumen 1884  AD gr. Shumen ul. Industrialna  85. BG 2701013 Rodopa miyt  EOOD gr. Shumen ul. Industrialna  86. BG 2701013 Rodopa konserv  EOOD gr. Shumen ul. Industrialna  87. BG 2801018 Strandzha MP  OOD gr. Bolyarovo obl. Yambolska, promishlena zona 88. BG 2801019 Mesokombinat Bay Techo  OOD gr. Yambol kv. Industrialen  89. BG 2801020 Ivkota  EOOD gr. Yambol ul. Bitolya  60 90. BG 0202005 ET Dit-D. Kaltakchieva  s. Banevo obl. Burgas 91. BG 0202006 Ekvator  EOOD gr. Burgas ul. Chataldzha  52 92. BG 0202007 Dimovi  OOD gr. Burgas ul. Yanko Komitov  22 93. BG 0302007 ET Edi-Valya Ivanova  gr. Varna ul. Mladezhka  38 94. BG 0302010 ET ALEKS-Sasho Aleksandrov  gr. Varna zh. k. Vazrazhdane  95. BG 0302011 Hepi Leydi  EOOD s. Yarebichna obl. Varna 96. BG 0402002 Pimens  OOD gr. Strazhitsa ul. Iv. Vazov  1 97. BG 0402003 ET M.M-Miroslav Hristov  s. Parvomaytsi obl. V. Tarnovo 98. BG 0402005 ET KARO-2-Ivelin Karapanchev  s. Balvan obsht. V. Tarnovo 99. BG 0402008 Megalodon  OOD gr. Kilifarevo 100. BG 0402011 ET Filipov-Svilen Filipov  gr. Svishtov Zapadna promishlena zona 101. BG 0402013 Bani  OOD gr. Lyaskovets promishlena zona Chestovo  102. BG 0602001 ET Toshko Todorov  s. Kravoder, obsht. Krivodol, obl. Vratsa 103. BG 0602003 EOOD Dani 1  gr. Vratsa Industrialna zona-ZFK 104. BG 0602004 Z i K  OOD gr. Vratsa ul. Vasil Kanchov  25 105. BG 0602005 Feniks  Grup  OOD gr. Vratsa ul. Ilinden  5 106. BG 0602007 Dimitar Parvanov  EOOD s. Malorad 107. BG 0602008 ET Toshko Todorov  s. Kravoder, obsht. Krivodol, obl. Vratsa 108. BG 0702007 TIP-INVEST  OOD gr. Gabrovo kv. Boykata  6 109. BG 0702008 Gepard  OOD s. Lesicharka obsht. Gabrovo 110. BG 0802003 Komis  OOD s. Plachi dol obl. Dobrich 111. BG 0802043 Ptitseklanitsa  AD gr. Dobrich industrialna zona 112. BG 1102002 Ptimeks  OOD gr. Troyan ul. Mizia  26 113. BG 1202001 Poultriprodakts  EAD gr. Montana ul. Diana  25 114. BG 1202004 Agentsiya Bulsay  EOOD gr. Berkovitsa ul. Kazanite  1 115. BG 1302001 Dekada  OOD s. Zvanichevo 116. BG 1502004 ET Maria-Maria Tsonkova-Detelina Tsonkova  gr. Pleven Industrialna zona UPI II, kv. 608 117. BG 1502005 ET EKS-Lidia Kostadinova  gr. Slavyanovo p. imot  279200 118. BG 1602002 Ter -M  EOOD gr. Parvomay kv. Debar 119. BG 1702001 Pilko  EOOD gr. Razgrad Industrialna zona 120. BG 2002001 ET Slavi Danev  gr. Nova Zagora zh. k. Zagore  1 121. BG 2002003 TD Momchevi i sie  gr. Sliven kv. Industrialen 122. BG 2002004 OOD Makrokom  gr. Sliven Kv. Industrialen 123. BG 2202007 EOOD Euro Balkan Fuud  gr. Sofia kv. Levski, ul. 546  bl. 10 A 124. BG 2202015 Tina-2000  OOD gr. Suhodol ul. Trayan Tanev  53 125. BG 2202019 Profit konsult  OOD gr. Sofia zh. k. Tolstoy  bl.14-15-Hali Telman  126. BG 2202025 ET Takt-Asia Milanova  gr. Sofia obsht. Lyulin ul. Obelsko shose  11 127. BG 2202026 Bulkomers-MM  OOD gr. Sofia obsht. Vrabnitsa ul. Adam Mitskevich  8 128. BG 2202029 Givis  OOD gr. Sofia ul. V. Hanchev  11 129. BG 2302001 Dzhiev - K  EOOD gr. Kostinbrod 130. BG 2302002 Polo Komers  OOD gr. Kostinbrod IKHT 131. BG 2302004 Galus Treid  OOD gr. Kostinbrod 132. BG 2402001 Gradus-1  OOD gr. Stara Zagora kv. Industrialen  133. BG 24020042 Taneva  EOOD s. Kran obsht. Kazanlak 134. BG 2402005 Tanev invest  EOOD s. Orizovo obsht. Bratya Daskalovi 135. BG 2602004 ET Zhivko Vasilev-Biseri  gr. Svilengrad UPI V 1994, kv. 173 136. BG 0105002 Primo Treyd  EOOD gr. Sandanski Glaven pat E79, Mestnost Druma  137. BG 0305013 ET Aleko-Al. Aleksandrov  gr. Varna ul. T. Peyachevich  3 138. BG 0305030 ET Dari  gr. Varna kv. Asparuhovo ul. Kishinev  21 139. BG 0305032 ET Trifon Trifonov-69  gr. Varna ul. Ak. Kurchatov  140. BG 0305033 DET-2000  OOD gr. Varna ul. Pod igoto  42 141. BG 0305034 Tranzh Treiding  OOD s. Konstantinovo obl. Varna 142. BG 0305037 ZHENIA - VE  EOOD gr. Varna ul. Layosh Koshut  19 143. BG 0305038 ET Vini-Kiril Bakalov  s. Benkovski obsht. Varna 144. BG 0405003 Merkuriy 2000  OOD gr. Veliko Tarnovo ul. Prof. Il. Yanulov  2 145. BG 0405006 ET Kondor PSP-Petar Petrov  s. B. Slivovo, obsht. Svishtov 146. BG 0405007 Deli-M  OOD s. Morava, obsht. Svishtov 147. BG 0405008 Dakor  OOD gr. G. Oryahovitsa ul. Tsar Osvoboditel  60 148. BG 0405009 Trimeks-Dimitrov, Maksimov, Asaad  OOD gr. Veliko Tarnovo bul. Balgaria  29 vh. B 149. BG 0505002 ET BIDIM - Dimitar Ivanov  gr. Vidin ul. Knyaz Boris-I  1 150. BG 0505009 Dzhordan  EOOD gr. Vidin ul. Vladikina  58 151. BG 0605016 ET Tsentral Komers  s. Moravitsa obsht. Mezdra 152. BG 0605021 Orbita  OOD gr. Vratsa m. Turkanitsa 153. BG 0705005 OOD Trifo-1  gr. Sevlievo ul. Marmarcha  16 154. BG 0805011 Kati  OOD gr. Dobrich, bul. 3 ti mart  57 155. BG 0805012 ET Diana Hristova  gr. Balchik ul. Asen Petrov  21 156. BG 0905002 ET Ananiev  gr. Krumovgrad ul. G. Benkovski  1 157. BG 0905003 Meskom-Rodopi  OOD gr. Kardzhali ul. Dzhebelska  6 158. BG 0905004 ET Margos  gr. Kardzhali zh. k. Gledka  159. BG 0905005 ET Imam  gr. Dzhebel zh. k. Progres  160. BG 1005009 Reksim 99  EOOD gr. Sapareva banya kv. Gyurgevo 161. BG 1105009 Mesokombinat Lovetch  AD gr. Lovetch ul. Bialo more  12 162. BG 1205008 ET Viena 93-Krastyo Atanasov  gr. Montana Park Ogosta  163. BG 1305014 ET Medi-Emil Dimitrov  s. Glavinitsa obl. Pazardzhik 164. BG 1305018 Marineli  OOD gr. Velingrad kv. Industrialen  165. BG 130519 ET Krimona - Donka Hristova  gr. Panagyurishte ul. G. Benkovski  75 166. BG 1305020 EOOD GARO  gr. Pazardzhik Mestnost Zaykovi mandri  UPI HHV-239 167. BG 1405003 Sami-M  OOD gr. Pernik kv. Kalkas  ul. Zahari Zograf  143 168. BG 1405007 ARM Invest  AD s. Meshtitsa 169. BG 1505009 Oskari  OOD gr. Pleven zh. k. Druzhba  3 170. BG 1505014 ET Valborgen-Valentin Genov  gr. Pleven bul. Ruse  85 171. BG 1505017 ET Nina-94-Nina Dimitrova  gr. Trastenik obsht. D. Mitropolia 172. BG 1505018 ET Anko Petrov-Anda  s. Komarevo obsht. D. Mitropolia 173. BG 1505019 ET Toni Petrov  gr. Pleven ul. Georgi Kochev  174. BG 1505020 Lavena  OOD gr. Pleven Promishlena zona 175. BG 1605001 OOD Helios-2002  gr. Plovdiv kv. Belomorski  32A 176. BG 1605002 OOD Makeni  gr. Plovdivzh. jp. gara Filipovo 177. BG 1605015 ET D. Kalkanov  gr. Asenovgrad ul. Oton Ivanov  70 178. BG 1605044 Flaysh produkte  OOD gr. Hisar ul. Ivan Vazov  17 179. BG 1605046 AD Bonita  gr. Plovdiv ul. Brezovsko shose  176 180. BG 1605051 Astera M  OOD gr. Plovdiv ul. Brezovsko shose  32 181. BG 1605053 ET Daki-Velko Gadzhev  gr. Rakovski ul. Vasil Levski  40 182. BG 1805004 ET Venelin Simeonov-Ivo  gr. Ruse ul. Zgorigrad  70 183. BG 1805016 Metika-2000  OOD gr. Ruse, ul. Balkan  21 184. BG 2005018 TD PIGI 2001  OOD gr. Sliven, bul. Hadzhi Dimitar  41 185. BG 2005019 ET Aruana-Dimitrinka Lyaeva  s. Gavrailovo obl. Sliven 186. BG 2205021 ET Pashov-Simeon Pashov  gr. Sofia Gara Iskar DK-3 187. BG 2205033 OOD Key Treyd  gr. Sofia ul. Gen. Stoletov  75 188. BG 2205053 Eleonora 44  EOOD gr. Sofia ul. Vrania  51 189. BG 2205069 Slavchev 2000  EOOD gr. Sofia ul. Sofroniy Vrachanski  12 190. BG 2205079 OOD Super Mario Market  gr. Sofia, obsht. Novi Iskar ul. Iskarsko defile  156 191. BG 2205081 Edrina  EOOD gr. Sofia, ul. Spravedlivost  69 192. BG 2205083 ET Kaleya-Kiril Hristov  gr. Sofia, zh. k. Levski ul. Letostruy  84 193. BG 2205084 EOOD Vini - M  gr. Sofia, obsht. Ovcha kupel ul. 674  79 194. BG 2205085 ET Milena Komers - Ivaylo Takev  gr. Novi Iskar kv. Kumaritsa ul. Kitka  1A 195. BG 2205087 AD Evrofrigo  gr. Sofia ul. Malashevska  1 196. BG 2205088 Maksimum-69  OOD gr. Sofia ul. Obikolna  197. BG 2305010 D i M grup  OOD gr. Samokov, ul Makedonia  78 198. BG 2505015 Erko-2002  gr. Popovo ul. Gagarin  62 199. BG 2605002 ET Kolyo Mitev  gr. Dimitrovgrad ul. Brigadirska  49 200. BG 2705002 Raya treid  EOOD s. R. Dimitrievo obl. Shumen 201. BG 2705007 OOD Kapsikum - I  gr. Shumen bul. Madara  26 202. BG 2705008 ET Georgi Krastev  gr. Shumen ul. Industrialna baza  203. BG 2705013 OOD EM i AS  s. Tsarev brod, obsht. Shumen 204. BG 2805007 Bonzhur BG  EOOD gr. Yambol, ul. Klokotnitsa  8 205. BG 2805008 ET Dzhoni-Neiko Ivanov  s. Veselinovo, obl. Yambolska 206. BG 2805012 ET Pri Vania - Ivanka Georgieva  gr. Yambol ul. Atanas Kratunov  83 207. BG 2805014 Nevimeks  EOOD gr. Elhovo ul. G. S. Rakovski  5 208. BG 0401010 Mes-Ko  EOOD gr. Petrich, ul. Mesta  15 209. BG 0104015 Merkez  OOD gr. Gotze Delchev 210. BG 0104016 ET Veselina Keryanova  s. Musomishta 211. BG 0204010 ET KEMB-Tarpanovi  s. Veselie, obsht. Primorsko 212. BG 0204012 ET Dimo G. Dimov  s. Chernomorets 213. BG 0204013 Prolet-06-Tsvetomira Petkova Vasileva  OOD gr. Burgas, kv. G. Ezerovo  214. BG 0204015 PART  OOD gr. Burgas, ul. Angel Kanchev  29 215. BG 0204017 Val-Ves i Ko  OOD gr. Burgas PZ Sever  216. BG 0204020 Rodopa Nova  OOD gr. Burgas ul. Industrialna  25 217. BG 0204021 Ekvator  EOOD gr. Burgas ul. Chataldzha  25 218. BG 0204022 Chikan grup  OOD gr. Burgas m. Onikilika  219. BG 0204023 SD Anada-Atanasov i sie  gr. Nesebar Industrialna zona 220. BG 0304029 ET EMDI-Emil Dimitrov  s. Yarebichna obl. Varna 221. BG 0304030 TRANZH  AD gr. Varna ul. 8-mi Septemvri  12 222. BG 0304033 Alians-MK  OOD gr. Varna ul. G. Popov  1 223. BG 0304034 Pikant  OOD gr. Varna ul. Hristo Smirnenski  33 224. BG 0304035 Emil Iliev  EOOD s. Topoli obl. Varna 225. BG 0304037 Zhar  OOD s. Slanchevo obl. Varna 226. BG 0404001 ET Stefmark-Stefan Markov  gr. G. Oriahovitsa ul. Sv. Knyaz Boris I  86 227. BG 0404015 ET Valmes-Valia Fidina  s. Lesicheri 228. BG 0404017 Tsentromes  OOD s. Momin sbor obl. Veliko Tarnovo 229. BG 0404018 OOD R.A.-03-Bobi  gr. G. Oriahovica ul. St. Mihaylovski  16 230. BG 0404020 Mesokombinat-Svishtov  EOOD gr. Svishtov ul. 33-ti svishtovski polk  91 231. BG 0404021 Stefanov. Iv. Stefanov - 04  EOOD s. Tserova koriya obl. Veliko Tarnovo 232. BG 0404022 Merkurii-2000  OOD gr. Veliko Tarnovo ul. Ulitsa na uslugite  233. BG 0404023 Rodopa-G. Oriahovitsa-96  EOOD gr. Gorna Oriahovitsa ul. Otets Paisiy  63 234. BG 0404024 Kaloyan-2000  OOD gr. V. Tarnovo ul. Magistralna  35 235. BG 0504001 ADANIS  EOOD gr. Vidin ul. Targovska  2 236. BG 0504004 ET Vitalis-Ilko Yonchev  gr. Vidin bul. Panoniya  17A 237. BG 0504005 OOD Dileks  s. Borovitza, obsht. Belogradchik 238. BG 0604001 Lalov i Velchev  EOOD gr. Vratza Hranitelnovkusova zona, partsel 14 239. BG 0604005 Agrobiznes  OOD gr. Vratza ul. Ilinden  240. BG 0604008 ET A A-92-Alyosha Alipiev  gr. Vratsa, ul. Vezhen  4 241. BG 0704009 Ayvi  OOD gr. Gabrovo ul. Industrialna  1 242. BG 0704010 Toni Treyding  OOD gr. Sevlievo ul. Marmarcha  14 243. BG 0704011 ET Stiv-Stefan Mihaylov  gr. Sevlievo ul. Sennishko shose  244. BG 0804002 ET Vitabal  gr. Dobrich ul. Balkan  20 245. BG 0804006 Ani-I  OOD gr. Dobrich ul. Angel Stoyanov  1 246. BG 0804011 Tropik  OOD gr. Dobrich ul. Otets Paisiy  62 247. BG 0804021 Veselina Treyd  EOOD gr. Dobrich ul. Angel Stoyanov  6 248. BG 0804022 Orehite G  OOD gr. Dobrich 249. BG 0904001 AD Deniker-2  s. Kirkovo obsht. Kirkovo 250. BG 0904002 Kips  EOOD gr. Kardzhali Promishlena zona 251. BG 1004001 K + M  OOD gr. Kyustendil ul. Petar Beron  26 252. BG 1104001 Slavi mes  OOD gr. Lovech kv. Goznitsa  253. BG 1104002 Dobrevski-1  OOD s. Balgarski izvor 254. BG 1104005 ET Strahil Ivanov  gr. Lovech ul. S. Saev  56 255. BG 1104006 ET Minko Cholakov-H. Cholakov  s. Dobrodan, obsht. Troyan 256. BG 1104009 Mesokombinat Letnitza  EOOD gr. Letnitsa 257. BG 1104010 Mesokombinat Lovetch  AD gr. Lovetch ul. Byalo more  12 258. BG 1204001 ET Kariana-Milan Yosifov  s. Erden obsht. Boychinovtsi 259. BG 1204006 ZPTK Rik-98  s. Vinishte obl. Montana 260. BG 1204008 ET Petar Parvanov-Demetra  gr. Lom ul. Belogradchishko shose  1 261. BG 1204012 Lorelay  OOD gr. Montana ul. N. Vaptsarov  22 262. BG 1204014 Kartel  OOD gr. Montana kv. Kosharnik 263. BG 120415 Gala  EOOD gr. Montana ul. 21 vek  10 264. BG 1304001 Boreks  OOD s. Malo Konare obl. Pazardzhik 265. BG 1304002 ET Yavor Luks  gr. Pazardzhik ul. Sintievsko shose  2 266. BG 1304013 Rodopa Pazardzhik  AD gr. Pazardzhik ul. D. Debelyanov  46 267. BG 1304014 EKO-MES  EOOD s. Velichkovo obsht. Pazardzhik 268. BG 1304015 ET Dimitar Popov  s. Kalugerovo obsht. Pazardzhik 269. BG 1404003 Prim  OOD gr. Pernik ul. Struma  1 270. BG 1404005 Kolbaso  OOD gr. Batanovtsi ul. Bratya Miladinovi  12 271. BG 1404006 Benet  OOD gr. Breznik 272. BG 1504003 Mikroart-7-Bonov, Haralanova, Petkov i sie  SD gr. Belene 273. BG 1504010 Mesokombinat Levski 2000  OOD gr. Levski ul. Tsar Simeon  2A 274. BG 1504012 Start 2006  OOD gr. Pleven 275. BG 1504013 ET Solun-IAD-Ivan Deshev  gr. Pordim 276. BG 1504014 Pleven-Mes  OOD s. Yasen obsht. Pleven 277. BG 1504015 ET Evromes-Rosen Marinov  gr. Pleven ul. Samuil  278. BG 1604001 Triumvirat impeks  EOOD gr. Asenovgrad ul. Vasil Petleshkov  2 279. BG 1604008 Alkok-3  OOD gr. Plovdiv kv. Proslav ul. Klokotnitsa  29 280. BG 1604011 Milena-Boris Kikyuov  ET gr. Plovdiv ul. Slava  3 281. BG 1604012 Tri star treyding  OOD s. Voyvodinovo obl. Plovdiv 282. BG 1604013 Komaks-3  OOD gr. Plovdiv ul Klokotnitsa  31 283. BG 1604014 Elko  OOD gr. Plovdiv ul. Brezovsko shose  170 284. BG 1604020 Mesokombinat-Sadovo  EOOD gr. Sadovo Industrialna zona 285. BG 1604021 DIYA-93  OOD gr. Hisar ul. Nikola Vaptsarov  15 286. BG 1604022 Mesokombinat Karlovo  AD gr. Karlovo ul. Balabanov most  1 287. BG 1604023 Askon  AD gr. Asenovgrad ul. Nikola Krastev  75 288. BG 1604026 ET Rankar-Rangel Karachanov  s. Kalekovets ul. Tsar Ivan Asen II  26 289. BG 1604029 ET Boris Yordanov-1  gr. Asenovgrad ul. Kostur  13 290. BG 1604033 OOD Zornitsa 90  gr. Plovdiv ul. Brezovsko shose  176 291. BG 1604036 EOOD Robaka  gr. Sopot Mestnost Bozali  obl. Plovdiv 292. BG 1604037 Dil TUR  AD gr. Plovdiv kv. Proslav ul. Elena  3 293. BG 1604040 ET Argilashki-Mikron  gr. Saedinenie ul. Nayden Gerov  10 294. BG 1604041 Bis 98  OOD gr. Asenovgrad obsht. Asenovgrad PZ Sever  295. BG-1604042 Delikates-2  OOD s. Zhitnitsa obsht. Kaloyanovo 296. BG 1604043 Mesokombinat-Asenovgrad  OOD gr. Asenovgrad ul. Knyaz Boris I  43 297. BG 1604044 Meskom-Popov  OOD gr. Plovdiv ul. Komatevsko shose  174 298. BG 1604046 ET Hristo Darakiev  gr. Plovdiv Zemlishte Plovdiv Zapad  024A 299. BG 1604047 EOOD Dimitar Madzharov  gr. Plovdiv ul. Golyamo Konarsko shose  300. BG 1804001 Normeks  OOD gr. Ruse, bul. Tutrakan  44 301. BG 1804006 TIS-98  OOD gr. Ruse, ul. Malyovitsa  33 302. BG 1804017 AD Boroimpeks  gr. Borovo, bul. Patriarh Evtimiy  3A 303. BG 1804018 Nadezhda-M  OOD gr. Byala bul. Kolyo Ficheto  25 304. BG 1804019 SD Georgi Hristov Vichev-Vicheva i Sie  s. Shtraklevo obl. Ruse 305. BG 1804020 SD ALFA Flesh  gr. Ruse bul. Tutrakan  48 306. BG 1804021 OOD Borimes  s. Marten ul. Cherven Ivan  4 307. BG 1904001 Olivia  OOD gr. Silistra ul. 7-mi septemvri  6 308. BG 1904002 Aktual  OOD gr. Silistra gr. Silistra Promishlena zona Iztok  309. BG 2004001 ET Nikov-Iv. Kostadinov  gr. Sliven Selishteto  310. BG 2004010 Mesokombinat Enchevi i ko  OOD gr. Nova Zagora ul. Preslavska  48 311. BG 2004015 Ramira  OOD gr. Sliven Industrialna zona 312. BG 2004016 Momchevi i sie  OOD gr. Sliven kv. Industrialen 313. BG 2004017 Ekoprom  OOD gr. Sliven kv. Industrialen  10B 314. BG 2004019 Kooperatsia Megakol  gr. Nova Zagora kv. Industrialen  315. BG 2204001 Li Mart I Ko  OOD gr. Sofia ul. 745  5 316. BG 2204005 Dekom  OOD gr. Sofia ul. Ivan Susanin  12 317. BG 2204009 Solaris AS  EOOD gr. Sofia ul. Dimitar Spisarevski  26 318. BG 2204012 ET Tsvetanka Zagorska  gr. Sofia ul. Sarantsi  18 319. BG 2204013 Salam i Ko  OOD gr. Sofia ul. Prof. Tsvetan Lazarov  13 320. BG 2204018 Shikle  EOOD gr. Sofia ul. Prof. Iv. Shishmanov  9 321. BG 2204028 ET TONIMEKS-Stoyan Spasov  gr. Sofia ul. Oporska reka  3 322. BG 2204034 EOOD Grand 2-Petia Kerefeyna  gr. Sofia ul. Ivan Gergov  3 323. BG 2204041 OOD Zonik-D  gr. Sofia Avtogara Vrabnitsa 324. BG 2204042 ET Dimana-Yanka Dembelaki  gr. Sofia kv. Nadezhda 1 325. BG 2204045 ET Peycho Dimitrov  gr. Sofia ul. Slatinska reka  14 326. BG 2204048 EOOD Rosvela  s. Seslavtsi obl. Sofia 327. BG 2204063 Maleventum  EOOD gr. Sofia ul. Rezbarska  7 328. BG 2204066 ET Tomi-Reneta Tsekova  gr. Sofia zh. k. Ilientsi ul. Grozen  15 A 329. BG 2204067 Ekobim  OOD gr. Sofia kv. Suhodol partsel 513 330. BG 2204080 Bitolya  OOD gr. Sofia ul. Kazbeg  14 A 331. BG 2204082 Em Vi Em 3  OOD gr. Sofia kv. Benkovski ul. Vele Mitrov  17 332. BG 2204087 ET SIAT-Slavcho Iliev  gr. Sofia ul. Moma Irina  4 333. BG 2204091 NADEZHDA-A  OOD gr. Sofia ul. Zhelezopatna  74 334. BG 2204095 ET Laz komers-Ivo Lazov  gr. Sofia kv. Ovcha kupel  ul. 652  21 335. BG 2204100 Ava  OOD gr. Sofia bul. Parva balgarska armiya  70 336. BG 2204107 EOOD Nova Kompaniya-2001  gr. Sofia, Gara Iskar, ul. 5004  2 337. BG 2204108 ET Alto-Emil Petrov  gr. Sofia kv. Benkovski 338. BG 2204109 SS-ADLER  EOOD gr. Sofia obsht. Krasna polyana 339. BG 2204110 EOOD VKR-2000  gr. Sofia kv. Vrazhdebna ul. 4-ta  6 340. BG 2304001 Bres komers  OOD s. Gorna Malina industrialna zona 341. BG 2304002 Nikas  AD gr. Botevgrad ul. Tsar Ivan Shishman  39 342. BG 2304005 Orhanie 1  OOD gr. Botevgrad ul. Al. Voynishki  343. BG 2304014 Bulgarfrigoplod  s. Vakarel, obshtina Ihtiman, ul. Cheshma Angelina  4 344. BG 2304018 ET Tsenko Ivanov-Kokala  gr. Etropole, Mestnost Bash Samokov 345. BG 2304019 ET Tedi Komers-Velichko Petrov  gr. Kostinbrod kv. Shiyakovtsi 346. BG 2404016 Iveko  OOD s. Kolarovo obsht. Radnevo 347. BG 2404026 Selena  OOD s. Kaloyanovets obsht. St. Zagora 348. BG 2404027 Nanyuk Interneshanal  OOD s. Kolarovo 349. BG 2404028 Rekord - 90  EOOD s. Rakitnitsa obsht. St. Zagora 350. BG 2404029 KEN  AD gr. St. Zagora kv. Industrialen  351. BG 2404032 Rokar-1  OOD gr. Stara Zagora bul. Nikola Petkov  61 352. BG 2404033 Zhoreti  EOOD gr. Stara Zagora ul. Industrialna  1 353. BG 2404034 Kumir Si  EOOD gr. Stara Zagora kv. Kolyo Ganchev  Partsel 91-01 354. BG 2404035 Ambrozia  OOD gr. St. Zagora kv. Zheleznik  ul. Iv. Pashinov  33 355. BG 2504001 ET Stezis  gr. Omurtag Promishlena zona 356. BG 2604002 Burdenis-93  OOD gr. Svilengrad ul. 23-ti septemvri  73 357. BG 2604004 ET Zhika-Zhivka Georgieva  s. Voden obsht. Dimitrovgrad 358. BG 2604008 Svareks  EOOD gr. Haskovo Iztochna industrialna zona 359. BG 2604010 EOOD Nolev  gr. Haskovo kv. Bolyarovo  ul. Shipka  2 360. BG 2604011 ALFA Komers  OOD gr. Dimitrovgrad bul. D. Blagoev  80 361. BG 2604012 SD Bairche-Stoychevi i sie  s. Brod obsht. Dimitrovgrad 362. BG 2604014 ET Roni  gr. Harmanli ul Hr. Smirnenski  102 363. BG 2604017 ET Angel Sarandiev  gr. Svilengrad ul. Tekstil  364. BG 2604018 Monita  OOD gr. Dimitrovgrad kv. Chernokonevo  365. BG 2604019 ET Kralevo-D. Petrov  s. Kralevo obl. Haskovska 366. BG 2604020 Toska  OOD gr. Haskovo mestnost Balakli  367. BG 2604021 Lotos  OOD gr. Dimitrovgrad ul. Sava Dobroplodni  368. BG 2704001 Ivet  EOOD s. Zlatna niva, obsht. Kaspichan 369. BG 2704002 Smyadovo  OOD gr. Smiadovo ul. Kiril i Metodi  36 370. BG 2704004 ET Boris Peev-taksi  s. Imrenchevo obsht. V. Preslav 371. BG 2704009 Eko Standart  OOD gr. Shumen kv. Industrialna zona  372. BG 2804002 ET Bobi - Bozhana Peicheva  s. Okop, obl. Yambolska 373. BG 2804003 Doni-M  OOD s. Bezmer, obl. Yambolska 374. BG 2804009 ET Sanata-Stefan Atanasov  s. Bezmer, obl. Yambolska 375. BG 2804010 ET Tagara-Diana Kurteva  gr. Yambol Industrialna zona 376. BG 2804011 ET Magdalena Vasileva-Magi  gr. Yambol ul. Preslav  331 377. BG 0618002 SD Arabika  gr. Vratsa ul. Vihren  2 378. BG 1518008 Anona  OOD gr. Pleven Zapadna ind. Zona ul. Georgi Kochev  List of milk processing establishments No Veterinary No Name of establishment Town/street or village/region 1. BG 0112004 Matand  EOOD s. Eleshnitsa 2. BG 0212038 Klas  OOD s. Galabets obsht. Pomorie 3. BG 0212050 Vakom MP  OOD gr. Sredets obl. Burgas 4. BG 0212027 DZZD Mlechen svyat  s. Debelt obl. Burgas 5. BG 0412009 Milki-luks  EOOD s. B. Cherkva obsht. Pavlikeni 6. BG 0512033 EKO MILK  AD s. Koshava obl. Vidin 7. BG 0812009 Serdika-90  AD gr. Dobrich ul. 25 septemvri  100 8. BG 0812019 Filipopolis-RK  OOD s. Zheglartsi 9. BG 0812032 Roles-milk  OOD s. Kardam 10. BG 1012020 ET Petar Mitov-Universal  s. Gorna Grashtitsa obsht. Kyustendil 11. BG 1112016 Mandra IPZHZ  gr. Troyan ul. V. Levski  281 12. BG 1112024 ET Paskal-A. Atanasov  s. Umarevtsi 13. BG 1212029 SD Voynov i sie  gr. Montana ul. N. Yo. Vaptsarov  8 14. BG 1312011 Eko-F  EAD s. Karabunar 15. BG 1512029 Lavena  OOD s. Dolni Dabnik obl. Pleven 16. BG 1512033 ET Voynov-Ventsislav Hristakiev  s. Milkovitsa obsht. Gulyantsi 17. BG 1612009 D. Madzharov-2  EOOD gr. Stamboliyski ul. Grobarska  3 18. BG 1612017 Snep-grup  OOD gr. Rakovski ul. Mihail Dobromirov  1 19. BG 1612021 ET Deni-Denislav Dimitrov-Ilias Islamov  s. Bryagovo obsht. Gulyantsi 20. BG 1612028 ET Slavka Todorova  s. Trud obsht. Maritsa 21. BG 1612035 ET Vi Ay Pi  gr. Krichim, obsht. Krichim 22. BG 1612038 MAH - 2003  EOOD s. Lenovo 23. BG 1612039 OOD Topolovo-Agrokomers  s. Topolovo obsht. Asenovgrad 24. BG 1612051 ET Radev-Radko Radev  s. Kurtovo Konare obl. Plovdiv 25. BG 1612066 Lakti ko  OOD s. Bogdanitza 26. BG 1712034 Makler komers  EOOD s. Brestovene 27. BG 1712042 ET Madar  s. Terter 28. BG 1812002 Laktis-Byala  AD gr. Byala ul. Stefan Stambolov  75 29. BG 1812008 Vesi  OOD s. Novo selo 30. BG 1912004 Merone - N  EOOD gr. Alfatar 31. BG 2012001 Markeli  EAD gr. Sliven ul. Tsar Simeon  63 32. BG 2012006 Mlechen pat  AD gr. Nova Zagora kv. Industrialen 33. BG 2012009 Vangard  OOD s. Zhelyo voyvoda 34. BG 2012019 Hemus-Milk komers  OOD gr. Sliven Promishlena zona Zapad 35. BG 2012041 Eko milk  EOOD s. Zhelyo voyvoda obl. Sliven 36. BG 2112013 Skorpion 21  OOD s. Zabardo obsht. Chepelare 37. BG 2112028 Medina  OOD gr. Madan 38. BG 2112029 ET Karamfil Kasakliev  gr. Dospat 39. BG 2312036 ET Rosen Deyanski-DEYA  s. Opitsvet, obsht. Kostinbrod 40. BG 2412033 Gospodinovi  OOD s. Yulievo obsht. Maglizh 41. BG 2412037 Stelimeks  EOOD s. Asen 42. BG 2512003 Si Vi Es  OOD gr. Omurtag Promishlena zona 43. BG 2612034 ET Eliksir-Petko Petev  s. Gorski izvor 44. BG 2612042 Bulmilk  OOD s. Konush obl. Haskovska 45. BG 0212048 Bilding Zah  EOOD s. Shivarovo obsht. Ruen 46. BG 0712008 Milkieks  OOD gr. Sevlievo zh. k. Atanas Moskov  47. BG 0912004 Rodopchanka  OOD s. Byal izvor obsht. Ardino 48. BG 0912011 ET Alada-Mohamed Banashak  s. Byal izvor obsht. Ardino 49. BG 1212001 S i S-7  EOOD gr. Montana Vrachansko shose  1 50. BG 1612020 ET Bor-Chvor  s. Dalbok izvor obsht. Parvomay 51. BG 1612040 Mlechni produkti  OOD s. Manole 52. BG 1612065 ET Bonitreks  s. Dolnoslav obsht. Asenovgrad 53. BG 1812003 Sirma Prista  AD gr. Ruse bul. 3-ti mart  51 54. BG 2012022 Bratya Zafirovi  OOD gr. Sliven Promishlena zona Zapad 55. BG 2012043 Agroprodukt  OOD gr. Sliven kv. Industrialen 56. BG 2112001 Rodopeya-Belev  EOOD gr. Smolyan ul. Trakya  15 57. BG 2112018 Laktena  OOD s. Kutela 58. BG 2512001 Mladost-2002  OOD gr. Targovishte bul. 29-ti yanuari  7 59. BG 2512017 YUES-Komers  OOD s. Golyamo Gradishte ul. Radetski  2 60. BG 2812003 Balgarski yogurt  OOD s. Veselinovo, obl. Yambolska 61. BG 2812025 Sakarela  OOD gr. Yambol ul. Preslav  269 62. 112003 ET Vekir  s. Godlevo 63. 112008 ET Svetoslav Kyuchukov-Bobo  s. Harsovo 64. 112013 ET Ivan Kondev  gr. Razlog Stopanski dvor 65. 112014 ET Veles-Kostadin Velev  gr. Razlog ul. Golak  14 66. 212005 ET Dinadeks DN 76  gr. Burgas ul. Industrialna  1 67. 212013 ET Marsi-Mincho Bakalov  gr. Burgas ul. Baykal  9 68. 212028 Vester  OOD s. Sigmen 69. 212037 Megakomers  OOD s. Lyulyakovo obsht. Ruen 70. 212047 Komplektstroy  EOOD s. Veselie 71. 312002 ET Mario  gr. Suvorovo 72. 312025 Dzhenema  EOOD s. Gen. Kiselovo 73. 412003 Laktima  AD gr. Veliko Tarnovo ul. Magistralna  5 74. 412005 Varosha  EOOD s. Kamen obsht. Strazhitsa 75. 512003 SD LAF-Velizarov i sie  s. Dabravka obsht. Belogradchik 76. 612010 Hadzhiyski i familiya  EOOD s. Gradeshnitsa mestnost Lakata  77. 612035 OOD Nivego  s. Chiren 78. 612041 ET Ekoprodukt-Megiya-Bogorodka Dobrilova  gr. Vratsa ul. Ilinden  3 79. 612042 ET Mlechen puls - 95 - Tsvetelina Tomova  gr. Krivodol ul. Vasil Levski  80. 712001 Ben Invest  OOD s. Kostenkovtsi obsht. Gabrovo 81. 712003 Elvi  OOD s. Velkovtsi obsht. Gabrovo 82. 712004 Cheh-99  OOD s. Sokolovo obsht. Dryanovo 83. 712015 Rosta  EOOD s. M. Varshets 84. 712028 ET Mik  gr. Dryanovo ul. Shipka  226 85. 812030 FAMA  AD gr. Dobrich bul. Dobrudzha  2 86. 912003 Koveg-mlechni produkti  OOD gr. Kardzhali Promishlena zona 87. 912012 Delyo Voivoda - milk  OOD s. Dobromirtsi obsht. Kirkovo 88. 912015 Anmar  OOD s. Padina obsht. Ardino 89. 912016 OOD Persenski  s. Zhaltusha obsht. Ardino 90. 1012008 Kentavar  OOD s. Konyavo obsht. Kyustendil 91. 1012014 ET Georgi Gushterov DR  s. Yahinovo 92. 1012018 Evro miyt end milk  EOOD gr. Kocherinovo obsht. Kocherinovo 93. 1112004 Matev-Mlekoprodukt  OOD s. Goran 94. 1112012 Stilos  OOD s. Lesidren 95. 1112017 ET Rima-Rumen Borisov  s. Vrabevo 96. 1112026 ABLAMILK  EOOD gr. Lukovit, ul. Yordan Yovkov  13 97. 1212022 Milkkomm  EOOD gr. Lom ul. Al. Stamboliyski  149 98. 1212031 ADL  OOD s. Vladimirovo obsht. Boychinovtsi 99. 1312002 Milk Grup  EOOD s. Yunacite 100. 1312005 Ravnogor  OOD s. Ravnogor 101. 1312006 SD Antei-PITD  OOD s. Aleko Konstantinovo 102. 1312023 Inter-D  OOD s. Kozarsko 103. 1312024 ET Mezmedin Halil-46  s. Sarnitsa 104. 1412015 ET Boycho Videnov-Elbokada 2000  s. Stefanovo obsht. Radomir 105. 1512003 Mandra-1  EOOD s. Tranchovitsa, obsht. Levski 106. 1512006 Mandra  OOD s. Obnova obsht. Levski 107. 1512008 ET Petar Tonovski-Viola  gr. Koynare ul. Hr. Botev  14 108. 1512010 ET Militsa Lazarova-90  gr. Slavyanovo, ul. Asen Zlatarev  2 109. 1512012 ET Ahmed Tatarla  s. Dragash voyvoda, obsht. Nikopol 110. 1612013 Polidey - 2  OOD s. Domlyan 111. 1612024 SD Kostovi - EMK  gr. Saedinenie ul. L. Karavelov  5 112. 1612043 ET Dimitar Bikov  s. Karnare obsht. Sopot  113. 1612049 Alpina-Milk  EOOD s. Zhelyazno 114. 1612064 OOD Ikay  s. Zhitnitsa osht. Kaloyanovo 115. 1712002 ET Rosver-Krastyo Krastev  gr. Tsar Kaloyan ul. Sofia  41 116. 1712006 Mesomania  EOOD s. Vladimirovtsi 117. 1712009 ET Georgi Petrov-Kamen  s. Dyankovo 118. 1712010 Bulagrotreyd-chastna kompaniya  EOOD s. Yuper Industrialen kvartal 119. 1712012 ET Veras 90  s. Yasenovets 120. 1712013 ET Deniz  s. Ezerche 121. 1712017 Diva 02  OOD gr. Isperih ul. An. Kanchev  122. 1712018 Imdo  OOD s. Lipnik Stopanski dvor 123. 1712019 ET Ivaylo-Milena Stancheva  gr. Isperih Parvi stopanski dvor 124. 1712032 Trio-milk  OOD s. Kichenitsa 125. 1712037 ET Ali Isliamov  s. Yasenovets 126. 1712039 Stil-EA  EOOD s. Dyankovo 127. 1712040 ET Meri-Ahmed Chakar  s. Ezerche 128. 1712043 Maxima-milk  OOD s. Samuil 129. 1712045 ET AN-Nezhdet Ali  s. Mortagonovo 130. 1712046 ET Stem-Tezdzhan Ali  gr. Razgrad ul. Knyaz Boris  23 131. 1712048 ET Borisov i sin-Borislav Borisov  s. Lavino 132. 1812005 DAV-Viktor Simonov  EOOD gr. Vetovo ul. Han Kubrat  52 133. 1812009 Lakten  OOD gr. Vetovo ul. Slivnitsa  134. 1912002 Laktokom  EOOD s. Kalipetrovo 135. 1912009 ET Interes 2000 - Musa Musov  s. Sitovo 136. 1912016 Destan  OOD s. Iskra 137. 2012007 Deltalakt  OOD s. Stoil voyvoda 138. 2012008 Raftis  EOOD s. Byala 139. 2012010 Saray  OOD s. Mokren 140. 2012011 ET Ivan Gardev 52  gr. Kermen ul. Hadzhi Dimitar  2 141. 2012012 ET Olimp-P. Gurtsov  gr. Sliven m-t Matsulka  142. 2012024 ET Denyo Kalchev 53  gr. Sliven ul. Samuilovsko shose  17 143. 2012029 Eko asorti  EOOD s. Mechkarevo 144. 2012032 Kiveks  OOD s. Kovachite 145. 2012036 Minchevi  OOD s. Korten 146. 2112002 RTSNPO  gr. Smolyan ul. Nevyastata  25 147. 2112003 Milk-inzhenering  OOD gr. Smolyan ul. Chervena skala  21 148. 2112008 MK Rodopa milk  s. Smilyan obsht. Smolyan 149. 2112010 Mechi chal milk  OOD gr. Chepelare Stopanski dvor 150. 2112015 OOD Rozhen Milk  s. Davidkovo, obsht. Banite 151. 2112023 ET Iliyan Isakov  s. Trigrad obsht. Devin 152. 2112024 ET Ulan-Dzh. Ulanov  s. Borino 153. 2112026 ET Vladimir Karamitev  s. Varbina obsht. Madan 154. 2112027 Keri  OOD s. Borino, obsht. Borino 155. 2212009 Serdika-94  OOD gr. Sofia kv. Zheleznitza 156. 2212023 EL BI BULGARIKUM  EAD gr. Sofia ul. Malashevska  12 A 157. 2212027 Ekobalkan  OOD gr. Sofia bul. Evropa  138 158. 2312007 ET Agropromilk  gr. Ihtiman, ul. P. Slaveikov  19 159. 2312013 ET Dobrev  s. Dragushinovo 160. 2312020 MAH-2003  EOOD gr. Etropole bul. Al. Stamboliyski  21 161. 2312023 Mogila  OOD gr. Godech, ul. Ruse  4 162. 2312026 Dyado Liben  OOD gr. Koprivshtitsa bul. H. Nencho Palaveev  163. 2312028 ET Sisi Lyubomir Semkov  s. Anton 164. 2312030 ET Favorit-D. Grigorov  s. Aldomirovtsi 165. 2312031 ET Belite kamani  s. Dragotintsi 166. 2312033 Balkan spetsial  OOD s. Gorna Malina 167. 2312039 EOOD Laktoni  s. Ravno pole, obl. Sofiyska 168. 2312041 Danim-D. Stoyanov  EOOD gr. Elin Pelin m-st Mansarovo 169. 2412003 ODIT 2002  OOD s. Kaloyanovets obsht. Stara Zagora 170. 2412007 Inikom  OOD s. Sarnevo obsht. Radnevo 171. 2412019 Dekada  OOD s. Elhovo obsht. Stara Zagora 172. 2412023 Zemedelski institut gr. St. Zagora 173. 2412038 Elit Milk 2000  OOD s. Mirovo obsht. Br. Daskalovi 174. 2412039 Penchev  EOOD gr. Chirpan ul. Septemvriytsi  58 175. 2412040 Inikom  OOD gr. Galabovo ul. G. s. Rakovski  11 176. 2412041 Mlechen svyat 2003  OOD s. Bratya Daskalovi obsht. Bratya Daskalovi 177. 2512006 Hadad  OOD s. Makariopolsko obsht. Targovishte 178. 2512011 ET Sevi 2000-Sevie Ibryamova  s. Krepcha obsht. Opaka 179. 2512016 Milktreyd-BG  OOD s. Saedinenie obl. Targovishte 180. 2512018 Biomak  EOOD gr. Omurtag ul. Rodopi  2 181. 2512021 Keya-Komers-03  EOOD s. Svetlen 182. 2612002 ET Rusalka-Iv. Genev  s. Kolarovo obl. Haskovska 183. 2612015 ET Detelina 39  s. Brod 184. 2612022 ET Shampion 13-Deyan Panev  s. Krepost obl. Haskovska 185. 2612027 Byala mechka  OOD s. Min. bani obl. Haskovska 186. 2612038 Bul Milk  EOOD gr. Haskovo Sev. industr. zona 187. 2612049 ET Todorovi-53  gr. Topolovgrad ul. Bulgaria  65 188. 2712005 Nadezhda  OOD s. Kliment 189. 2712009 Ekselans  OOD s. Todor Ikonomovo obsht. Kaolinovo 190. 2712010 Kamadzhiev-milk  EOOD s. Kriva reka obsht. N. Kozlevo 191. 2712013 Ekselans  OOD s. Osmar, obsht. V. Preslav 192. 2812002 Arachievi  OOD s. Kirilovo, obl. Yambolska 193. 2812010 ET Mladost-2-Yanko Yanev  gr. Yambol, ul. Yambolen  13 194. 2812018 ET Bulmilk-Nikolay Nikolov  s. General Inzovo, obl. Yambolska 195. BG 0218009 Helios milk  EOOD gr. Aytos 196. BG 0618001 ET Folk-3  s. Vranyak obsht. Byala Slatina obl. Vratsa 197. BG 1318007 ET Palmite-Vesela Popova  gr. Strelcha ul. Osvobozhdenie  17 198. BG 2418008 Varbev  EOOD s. Medovo obsht. Bratya Daskalovi 199. BG 0318015 Milteks-K.K.  EOOD gr. Varna ZPZ 200. BG 0718004 AD Merkuriy P i P  gr. Gabrovo ul. Balkan  4 201. BG 1518005 ET Kris-88-Emil Todorov  gr. Pleven ul Grenaderska  97 202. BG 1518006 Sirma Milk  EOOD gr. Pleven Industrialna zona 203. BG 1618040 Galko  EOOD s. Voyvodinovo obsht. Maritsa obl. Plovdiv 204. BG 1618044 Valchev  OOD gr. Asenovgrad Mestnost Kuriata  205. BG 2218045 El-Em-Impeks  EOOD gr. Sofia Kv. Gorna bania 206. BG 2318005 ET Mantas-Hristo Manchev  gr. Botevgrad ul. St. Panchev  25 207. BG 2418007 El Bi Bulgarikum  EAD gr. Kazanlak kv. Industrialen  2